As filed with the Securities and Exchange Commission on June 16, 2011 Registration No. 333-104429 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CARACO PHARMACEUTICAL LABORATORIES, LTD. (Exact name of registrant as specified in its charter) Michigan 38-2505723 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1150 Elijah McCoy Drive Detroit, Michigan48202 Telephone: (313) 871-8400 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 1993 Stock Option Plan 1999 Equity Participation Plan (Full title of the plans) GP. Singh, Chief Executive Officer 1150 Elijah McCoy Drive Detroit, Michigan48202 Telephone: (313) 871-8400 (Name, address, including zip code, and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer þ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company £ DEREGISTRATION OF SECURITIES Caraco Pharmaceutical Laboratories, Ltd. (“Caraco”) is filing this Post-Effective Amendment No. 1 to deregister unsold shares of common stock of Caraco that were registered under the Registration Statement on Form S-8 originally filed on April 10, 2003 (Registration No. 333-104429) (the “RegistrationStatement”) for issuance pursuant to the 1993 Stock Option Plan, as amended, and the 1999 Equity Participation Plan, as amended (collectively, the “Plans”). The Registration Statement registered a total of 3,262,375 shares issuable pursuant to the Plans On June 14, 2011, Caraco completed its merger (the “Merger”) with Sun Laboratories, Inc., a Michigan corporation, pursuant to an Agreement and Plan of Merger, dated as of February 21, 2011.In connection with the Merger, Caraco hereby removes from registration the securities of Caraco registered but unsold under the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Detroit, State of Michigan on June 14, 2011. CARACO PHARMACEUTICAL LABORATORIES, LTD. By: /s/GP. Singh GP. Singh Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed by the following persons, in the capacities indicated, on June 14, 2011. Name and Signature Title /s/ GP. Singh Chief Executive Officer, Director GP. Singh (Principal Executive Officer) /s/ Mukul Rathi Interim Chief Financial Officer Mukul Rathi (Principal Financial and Accounting Officer) /s/ Harin Mehta Director Harin Mehta /s/ Jayesh M. Shah Director Jayesh M. Shah Director Dilip S. Shanghvi Director Sudhir Valia
